Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 09/02/20.
Claims 1-20 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 10/06/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 09/02/20 are accepted by the examiner.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claims 1, 8 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14, 21 & 1 of U.S. Patent No. 10, 798, 592 (hereinafter refers as Decuir) respectively, in view of in view of Sanchez et al. (hereinafter referred as Sanchez) International Publication Number WO 2017/140440.

Regarding claim 1: Decuir discloses a method comprising (See claim 14; line 1): 
discovering, by a processor, an event where at least one device is offline (See claim 14; lines 2-5); 
instantiating, by the processor, an emergency mode causing the at least one device to permit data or message aggregation (See claim 14; lines 6-7); 
establishing, by the processor, communication between the at least one device and a mobile aggregation device (See claim 14; lines 9-10); and 
when the mobile aggregation device is in communication with the at least one device, aggregating, by the processor, a payload of a message or data from the at least one device (See claim 14; lines 11-12),
wherein the community of devices further comprises an artificial intelligence instantiated as a virtual network function or network device, wherein the community of devices communicates with the mobile aggregation device to receive data from the at least one device, and wherein the artificial intelligence is configured to assess the event based on the data obtained by the mobile aggregation device (See claim 14; lines 13-17).
Decuir does not explicitly disclose defining, by the processor, a community of devices including an identity of the at least one device. 
However, Sanchez from the same field of endeavor discloses defining, by the processor, a community of devices including an identity of the at least one device (See Page 9; lines 11-15; After receiving the help message, the central module activates an emergency protocol and send a reception confirmation message and select an emergency service). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a community of devices including an identity of the at least one device as taught by Sanchez in the system of Sanchez to locate a user and communicating user emergencies in areas without cell coverage (See Sanchez; summary of the invention).
Regarding claim 8: Decuir discloses a computing device comprising: 
discovering an event where at least one device is offline (See claim 21; line 5); 
instantiating an emergency mode causing the at least one device to permit data or message aggregation (See claim 21; lines 6-7); 
establishing communication between the at least one device and a mobile aggregation device (See claim 21; lines 9-10); and 
when the mobile aggregation device is in communication with the at least one device, aggregating a payload of a message or data from the at least one device (See claim 21; lines 11-12), 
wherein the community of devices further comprises an artificial intelligence instantiated as a virtual network function or network device, wherein the community of devices communicates with the mobile aggregation device to receive data from the at least one device, and wherein the artificial intelligence is configured to assess the event based on the data obtained by the mobile aggregation device (See claim 21; lines 13-17).
Decuir does not explicitly disclose a computer-readable storage medium storing executable instructions that when executed by a computing device cause said computing device 
However, Sanchez from the same field of endeavor discloses a computer-readable storage medium (See FIG. 2; storage) storing executable instructions that when executed by a computing device cause said computing device to effectuate operations defining, by the processor, a community of devices including an identity of the at least one device (See Page 9; lines 11-15; After receiving the help message, the central module activates an emergency protocol and send a reception confirmation message and select an emergency service).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a computer-readable storage medium storing executable instructions that when executed by a computing device cause said computing device to effectuate operations defining, by the processor, a community of devices including an identity of the at least one device as taught by Sanchez in the system of Sanchez to locate a user and communicating user emergencies in areas without cell coverage (See Sanchez; summary of the invention).
Regarding claim 15: Decuir discloses data parking system (See Claim 1; line 1) comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor, cause the processor to effectuate operations comprising (See Claim 1; line 2):
 discovering an event where at least one device is offline (See Claim 1; line 2);
 defining a community of devices including an identity of the at least one device (See Claim 1; lines 3-4); establishing communication between the at least one device and a mobile aggregation device; and 
(See Claim 1; lines 11-15).
Decuir does not explicitly disclose instantiating an emergency mode causing the at least one device to permit data or message aggregation and when the mobile aggregation device is in communication with the at least one device, aggregating a payload of a message or data from the at least one device.
However, Sanchez from the same field of endeavor discloses instantiating an emergency mode causing the at least one device to permit data or message aggregation (See FIGs 1-2, Page 8; lines 4-9 & Page 9; lines 5-12; when a user pushing the emergency button (SOS button 20) of the device) and when the mobile aggregation device is in communication with the at least one device, aggregating a payload of a message or data from the at least one device (See Page 9; lines 26-35; by setting up the wireless communication between the mobile telephone and the portable electronic device for locating people, the user access the satellite channel and send additional information to the central module).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include instantiating an emergency mode causing the at least one device to permit data or message aggregation and when the mobile aggregation device is in communication with the at least one device, aggregating a payload of a message or data from the at least one device as taught by Sanchez in the system of (See Sanchez; summary of the invention).
9.	Claims 2-7, 9-14 & 16-20 are rejected by virtue of their dependency on a rejected based claims.


Allowable Subject Matter
10.	Claims 1-20 would be allowable if amend the claims to overcome an obviousness double patenting rejection or file a terminal disclaimer against the parent application.

Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Martin et al. 2018/0053401 A1 (Title: Predictive analytic for emergency detection and response management) (See FIG. 1 & Para. 0261 & 0263).
	B.	Durie JR. et al. 2012/0177003 A1 (Title: Vehicle safety and driver condition and geographical information based on safety system) (See abstract, Para. 0281-0282 & 0308).
	C.	Pal et al. 2017/0242428 A1 (See FIG. 2 Para. 0133 & 0164).
 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469





/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469